DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/918,289, filed on 07/01/2020, claims foreign priority to EP19187358.7, filing Date, 07/19/2019.

Election/Restrictions
Applicant's election without traverse of Group II in the reply filed on March 3, 2022 is acknowledged.   Applicant’s election with traverse of a species directed to claims 22 and 23 and amended figure 12 is acknowledged.
Applicant’s arguments regarding the species restriction of group II have been considered and found persuasive.  The election of species requirement for group II, made 02/25/2022, is therefore WITHDRAWN, and the method of amended figure 12 will be examined.
Claims 16-31 are examined, while claims 32-35 are withdrawn from examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the remaining pattern positions” and “one gap between pattern positions” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein the cells are to comprise functional cells and spare cells” in the preamble. However, the title of the invention is “Integrated Circuit having Functional Cells and Reconfigurable Gate-based Decoupling Cells” and the body of the claim recites “instead of at least one spare cell conceivable for the at least one of the remaining pattern positions of the pattern matrix, a gate-based decoupling cell.” In other words, the title and the body of the claim indicate that the cells have gate-based decoupling cell instead of spare cells. Therefore, the limitation “wherein the cells are to comprise functional cells and spare cells” in the preamble is contradicted with the disclosed invention and with the method in the body of the claim. That limitation also causes confusions of whether spare cells are required.  The body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Additionally, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Because the preamble of claim 16 is contradicted by the body of the claim, the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention, and the term is indefinite.
In addition, claim 16 recites “placing instead of at least one spare cell… a gate-based decoupling cell, and/or placing, …instead of at least one filler cell …a gate-based decoupling cell.” The claim language indicates that the spare cell and/or filler cell does not exist at the time of placing the gate-based decoupling cell. It is unclear how to differentiate the claimed method that places a gate-based decoupling cell (instead of a non-existent spare cell/filler cell) with the prior art method that places a gate-based decoupling cell (and is silent about the spare cell/filler, since the spare cell/filler cell never existed).  In other words, a claim to placing a book (instead of a vase) on a table, is not distinguishable from art that shows placing a book on a table.  For the purpose of this Action, if the prior art method discloses the step of placing a gate-based decoupling cell, it meets the limitation. 
Claim 16 recites “the remaining pattern positions” and “one gap between pattern positions”.  Because these features are not shown in the drawings, it is unclear what pattern positions remain, or how a gap is present between pattern positions.  In the remarks of 03/07/2022, applicant stated that “US 7,683,403 describes "void" or "holes" in a circuit design,” and these are the claimed gaps.  But US 7,683,403 appears to refer to empty squares in a grid – that is, empty pattern positions.  Claim 16, in contrast, requires gaps between these pattern positions.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Because no definition can be ascertained for “the remaining pattern positions,” or “gap between pattern positions,” the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention.  
Claim 16 recites the limitation "the remaining pattern positions".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the matrix pattern".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “pattern matrix designed for the functional cells”.  The specification does not provide a standard for ascertaining when a pattern matrix has been designed for any particular cell type.  The claim does not state whether a shape or voltage or something else is intended.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention."
Packard, 751 F.3d at 1311. Because no definition can be ascertained for “designed for the functional cells,” the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention. For the purposes of examination and to further compact prosecution, the term “pattern matrix designed for the functional cells,” will be interpreted as “pattern matrix.”
Claim 16 recites the limitations “one spare cell conceivable” and “one filler cell conceivable”.  The specification does not provide a standard for ascertaining when a particular cell type can be conceived or could be conceivable in a location.  The claim does not state whether the location must have supply rails, or the shape should be sufficient to permit a cell, or something else is intended.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be “ambiguous, 
	Claim 16 recites the limitation “in particular regular, pattern matrix”.  Because a pattern matrix is not shown in the drawings, it is unclear what applicant means by “regular.”  It is unclear if cell spacing, method of manufacture, or some other limitation is intended.  The specification does not provide a standard for ascertaining when a pattern matrix is regular.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Because no definition can be ascertained for “regular,” the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention.  For the purpose of examination and to further compact prosecution, the “in particular regular, pattern matrix” will be read as “pattern matrix”.
Claim 20 recites the limitation "the fulfilling of all design-wise and process-wise requirements".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 20 recites the limitation "the designed integrated circuit".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 21 recites the limitation "the course of".  There is insufficient antecedent basis for this limitation in the claim.

	Claim 23 recites the limitation "the decoupling function".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 25 recites the limitation "the fulfilling of all design-wise and process-wise requirement".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 26 recites the limitation "the basis of the polysilicon layer".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 26 recites the limitation "the basis of the polysilicon layer".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 26 recites the limitation "the p-type".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 26 recites the limitation "the n-type".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 26 recites the limitation "the whole length".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 26 recites the limitation "the extension direction".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 26 recites the limitation "the supply lines".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 26 recites the limitation "the length".  There is insufficient antecedent basis for this limitation in the claim.	

	Claim 26 recites the limitation "the length of the polysilicon layer".  There is insufficient antecedent basis for this limitation in the claim.	
	Claim 26 recites the limitation "the length of a metal contact".  There is insufficient antecedent basis for this limitation in the claim.	
	Claim 26 recites the limitation "the length of a first metal layer".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 26 recites the limitation "the gate of a transistor".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 26 recites the limitation "as many transistors as possible".  The specification does not provide a standard for ascertaining whether as many transistors as possible have been, or can be created.  The claim does not specify whether the size, shape, layout, or overlap of the transistors should be considered when determining how many transistors are possible for a region, or whether something else is intended.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Because no definition can be ascertained for “as many transistors as possible,” the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention.  
	Claim 27 recites the limitation "the remaining positions".  There is insufficient antecedent basis for this limitation in the claim.

Packard, 751 F.3d at 1311. Because no definition can be ascertained for “designed for the functional cells,” the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention. For the purposes of examination and to further compact prosecution, the term “pattern matrix designed for the functional cells,” will be interpreted as “pattern matrix.”
Claim 27 recites the limitations “one spare cell conceivable” and “one filler cell conceivable”.  The specification does not provide a standard for ascertaining when a particular cell type can be conceived or could be conceivable in a location.  The claim does not state whether the location must have supply rails, or the shape should be sufficient to permit a cell, or something else is intended.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Because no definition can be ascertained for “conceivable,” the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention. 
27 recites the limitation “in particular regular, pattern matrix”.  Because a pattern matrix is not shown in the drawings, it is unclear what applicant means by “regular.”  It is unclear if cell spacing, method of manufacture, or some other limitation is intended.  The specification does not provide a standard for ascertaining when a pattern matrix is regular.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Because no definition can be ascertained for “regular,” the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention.  For the purpose of examination and to further compact prosecution, the “in particular regular, pattern matrix” will be read as “pattern matrix”.
Claim 27 recites “the remaining pattern positions” and “one gap between pattern positions”.  Because these features are not shown in the drawings, it is unclear what pattern positions remain, or how a gap is present between pattern positions.  In the remarks of 03/07/2022, applicant stated that “US 7,683,403 describes "void" or "holes" in a circuit design,” and these are the claimed gaps.  But US 7,683,403 appears to refer to empty squares in a grid – that is, empty pattern positions.  In contrast, Claim 27 seems to require gaps between these pattern positions.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Because no definition can be ascertained for “the 
	Claim 30 recites the limitation "the course of".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 31 recites the limitation "as many transistors as possible".  The specification does not provide a standard for ascertaining when as many transistors as possible have been or can be created.  The claim does not specify whether the size, shape, layout, or overlap of the transistors should be considered when determining how many transistors are possible for a region, or whether something else is intended.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Because no definition can be ascertained for “as many transistors as possible,” the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention.  
Claim 31 recites the limitation "the basis of the polysilicon layer".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 31 recites the limitation "the p-type".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 31 recites the limitation "the n-type".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 31 recites the limitation "the whole length".  There is insufficient antecedent basis for this limitation in the claim.

	Claim 31 recites the limitation "the supply lines".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 31 recites the limitation "the length".  There is insufficient antecedent basis for this limitation in the claim.	
	Claim 31 recites the limitation "the length/width".  There is insufficient antecedent basis for this limitation in the claim.	
	Claim 31 recites the limitation "the length of the polysilicon layer".  There is insufficient antecedent basis for this limitation in the claim.	
Claim 31 recites the limitation "the minimum processable gate width".  There is insufficient antecedent basis for this limitation in the claim.	
Claims 16-31 are narrative in form and replete with indefinite language. The structure which goes to make up the device, or steps of the method, must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device or method.  The preamble of a claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Note the format of the claims in the patent(s) cited below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claim(s) 16-22 and 25-31 are rejected under 35 U.S.C. 102(a)(1), or in the alternative as obvious under 35 U.S.C. 103, as being anticipated by Oh (US 20170069660 A1).
	Regarding claim 16, Oh discloses a method for designing an integrated circuit, wherein the integrated circuit is to be structured in cells, wherein the cells are to comprise functional cells and spare cells, the method comprising: 
designing at least one functional cell (abstract; functional cell is provided and therefore it must have been designed); 
placing a plurality of functional cells on associated pattern positions of a, in particular regular, pattern matrix designed for the functional cells (Applicant’s remarks of 03/07/2022, page 4 “One skilled in the art would readily know and understand what is meant by this claimed feature”; see also paragraph 0011 of US 20210020623 A1); and 
placing, on at least one of the remaining pattern positions of the pattern matrix and instead of at least one spare cell conceivable for the at least one of the remaining pattern positions of the pattern matrix, a gate-based decoupling cell (spare gate cell / ECO cell, abstract, e.g. fig 7), and/or 
placing, in at least one gap between pattern positions of the matrix pattern and instead of at least one filler cell conceivable for the at least one gap between pattern positions of the pattern matrix, a gate-based decoupling cell (spare gate cell / ECO cell, abstract, e.g. fig 7).

	Regarding claim 18, Oh discloses placing, in a plurality of gaps between pattern positions of the pattern matrix and instead of a plurality of filler cells conceivable for the plurality of gaps between pattern positions of the pattern matrix, an according plurality of gate-based decoupling cells (plurality of spare cells, para 0007).
Regarding claim 19, Oh discloses that the at least one gate-based decoupling cell (a decoupling capacitor-type spare gate cell, para 0073, fig 6-7) comprises at least one diffusion layer (conductivity-type active region 10) for forming a source region and/or a drain region (source/drain, para 0075) of a transistor (PMOS transistor, para 0074), and a polysilicon layer (gate patterns 50-53, 60-63, para 0077) arranged partially over the at least one diffusion layer, 
wherein the polysilicon layer is electrically conductively connected (electrical connection, para 0079) to a supply line (VDD) of the gate-based decoupling cell, and the at least one diffusion layer is electrically conductively connected (through metal line 40) to an opposite supply line (VSS) of the gate-based decoupling cell, and 
wherein a capacitance (capacitor, para 0080) is created between the polysilicon layer connected to the supply line and the diffusion layer connected to the opposite supply line.
Regarding claim 20, Oh discloses verifying the fulfilling of all design-wise and process-wise requirements of the designed integrated circuit, including that of the 
Regarding claim 21, Oh discloses reconfiguring at least one of the gate-based decoupling cells in the course of a metal engineering change order (ECO, abstract).
Regarding claim 22, Oh discloses determining a suitable new cell function for the at least one gate-based decoupling cell (determining via test, para 0061, to change or add a function para 0026); and reconfiguring contact layers (formation of contacts, fig 12, para 0113) and metal layers (formation of interconnection metal line, para 0094) of the at least one gate-based decoupling cell, so as to implement the determined new cell function (Inverter, NAND, or NOR, claims 7-9) of the reconfigured at least one gate- based decoupling cell.
Regarding claim 25, Oh discloses verifying the fulfilling of all design-wise and process-wise requirements of the integrated circuit that has been reconfigured in the course of the metal engineering change order, including that of the functional cells (testing the functional cell, para 0061) and the at least one gate-based decoupling cell (ECO contact process, para 0063).
Regarding claim 26, Oh discloses that the method further comprises one or more of the following features: 
at least one, preferably all, of the gate-based decoupling cells is designed such that as many transistors as possible can be created on the basis of the polysilicon layer and the p-type and the n-type diffusion layers, wherein in particular, the at least one, preferably all, of the gate- based decoupling cells is designed such that at least two transistors can be created along the length, as seen in the longitudinal direction of the 
at least one, preferably all, of the gate-based decoupling cells are designed to have both types of transistors, i.e. p-type transistors and n-type transistors;
the p-type and the n-type diffusion layers of at least one, preferably all of, the gate-based decoupling cells extend continuously over the whole length of the diffusion layers in the longitudinal direction of the diffusion layers and/or in a direction parallel to the extension direction of the supply lines; 
the length of the polysilicon layer in the longitudinal direction, which corresponds to the length/width of the gate of a transistor, is close to, i.e. somewhat greater than or equal to, the minimum gate width which can be processed according to the manufacturing technology used for the integrated circuit, and attains at maximum about two-times the minimum processable gate width; and 
the length of the polysilicon layer in the longitudinal direction shall be greater than the length of a metal contact via in the longitudinal direction according to the manufacturing technology used for the integrated circuit, preferably, at least in a section of a stripe-shaped polysilicon layer; 
where a plurality of polysilicon layers are placed in parallel to each other and to extend over the p-type diffusion layer in a transverse direction that is perpendicular to the longitudinal direction, then there is remaining free, i.e. uncovered by the polysilicon layer, lengths of sections of the p-type diffusion layer, as seen in the longitudinal 
where a plurality of polysilicon layers are placed in parallel to each other and to extend over the n-type diffusion layer in a transverse direction that is perpendicular to the longitudinal direction, then there is remaining free, i.e. uncovered by the polysilicon layer, lengths of sections of the n-type diffusion layer, as seen in the longitudinal direction, wherein each one of the remaining free lengths is greater than the length of a metal contact via and/or greater than the length of a first layer metal. (Examiner’s note -- Oh may disclose additional features, however only “one or more” of the above six features is required by claim 26, see line 1.)
Regarding claim 27, Oh discloses a method for manufacturing an integrated circuit, wherein the integrated circuit is structured in cells, wherein the cells are to comprise functional cells and spare cells and/or filler cells, the method comprising: 
manufacturing a plurality of functional cells (functional cells, abstract, fig 1; functional cell is provided and therefore must have been manufactured) on respective associated pattern positions of an, in particular regular, pattern matrix designed for the functional cells (Applicant’s remarks of 03/07/2022, page 4 “One skilled in the art would readily know and understand what is meant by this claimed feature”; see also paragraph 0011 of US 20210020623 A1); and 
manufacturing, on at least one of the remaining positions of the pattern matrix and instead of a spare cell conceivable for the at least one of the remaining positions of the pattern matrix, at least one gate-based decoupling cell (spare gate cell / ECO cell, abstract, e.g. fig 7); and/or 

Regarding claim 28, Oh further discloses manufacturing, on a plurality of remaining pattern positions of the pattern matrix and instead of a plurality of spare cells conceivable for the plurality of remaining pattern positions of the pattern matrix, an according plurality of gate-based decoupling cells (plurality of spare cells, para 0007).
Regarding claim 29, Oh discloses manufacturing, in a plurality of gaps between pattern positions of the pattern matrix and instead of a plurality of filler cells conceivable for the plurality of gaps between pattern positions of the pattern matrix, an according plurality of gate-based decoupling cells (plurality of spare cells, para 0007).

Regarding claim 30, Oh further discloses that the at least one gate- based decoupling cell is configured such that it is capable to be reconfigured, in the course of a metal engineering change order (ECO, abstract), to attain a suitable new cell function (new cell functions, claims 7-9).
Regarding claim 31, Oh further discloses one or more of the following features: 
at least one, preferably all, of the gate-based decoupling cells is designed such that as many transistors as possible can be created on the basis of the polysilicon layer and the p-type and the n-type diffusion layers, wherein in particular, the at least one, preferably all, of the gate- based decoupling cells is designed such that at least two transistors can be created along the length, as seen in the longitudinal direction of the 
at least one, preferably all, of the gate-based decoupling cells are designed to have both types of transistors, i.e. p-type transistors and n-type transistors; the p-type and the n-type diffusion layers of at least one, preferably all of, the gate-based decoupling cells extend continuously over the whole length of the diffusion layers in the longitudinal direction of the diffusion layers and/or in a direction parallel to the extension direction of the supply lines; 
the length of the polysilicon layer in the longitudinal direction, which corresponds to the length/width of the gate of a transistor, is close to, i.e. somewhat greater than or equal to, the minimum gate width which can be processed according to the manufacturing technology used for the integrated circuit, and attains at maximum about two-times the minimum processable gate width; and 
the length of the polysilicon layer in the longitudinal direction shall be greater than the length of a metal contact via in the longitudinal direction according to the manufacturing technology used for the integrated circuit, preferably, at least in a section of a stripe-shaped polysilicon layer, where a plurality of polysilicon layers are placed in parallel to each other and to extend over the p-type diffusion layer in a transverse direction that is perpendicular to the longitudinal direction, then there is remaining free, i.e. uncovered by the polysilicon layer, lengths of sections of the p-type diffusion layer, as seen in the longitudinal direction, wherein each one of the remaining free lengths is 

Claims 23 and 24 are rejected under 35 U.S.C. 103, as being obvious over Oh (US 20170069660 A1) in view of Correale (US 20190138682 A1).
Regarding claim 23, Oh arguably does not expressly disclose that the reconfiguring of the at least one gate-based decoupling cell comprises: removing the contact and/or metal layers, which created the decoupling function of the at least one gate-based decoupling cell.
Rather, Oh discloses adding new contact and/or metal layers (new metal line formation, para 0064), to create a desired suitable new cell function of the reconfigured at least one gate-based decoupling cell (claims 7-9).  However, it is common in the art to change a cell’s function by removing lines, as well.  For example, Correale discloses a comparable method in which the reconfiguring of the at least one gate-based decoupling cell (cell subject to ECO, para 0086, which was a decoupling cap, para 0079) comprises: removing the contact and/or metal layers (cutting M0 track, para 
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 24, Oh discloses that the reconfiguring of the at least one gate-based decoupling cell is performed manually by an integrated circuit design engineer, or wherein the reconfiguring of the at least one gate-based decoupling cell comprises selecting a design for a suitable new cell function of the reconfigured at least one gate-based decoupling cell from a library (selection of possible designs disclosed in claims 7-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
	
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822